Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered June 4, 2008 in an action for, inter alia, breach of contract. The order granted the motion of defendants Richard Taylor and Patricia Hartner to strike plaintiffs demand for a jury trial.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Trocom Constr Corp. v Consolidated Edison Co. of N.Y., Inc., 7 AD3d 434, 437-438 [2004]; see also CPLR 5501 [a] [1]). Present—Hurlbutt, J.P, Centra, Peradotto, Green and Gorski, JJ.